Citation Nr: 1220056	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-35 845	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for brachial plexopathy of the right (major) upper extremity.

2.  Entitlement to an increased evaluation for degenerative joint disease (DJD) of the right (major) wrist, currently rated 10 percent disabling.

3.  Whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include bipolar disorder and depression (claimed as secondary to service-connected disabilities).

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from July 1973 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to increased ratings for brachial plexopathy of the right (major) upper extremity and DJD of the right (major) wrist and a TDIU, and denied her claim for service connection for a chronic acquired psychiatric disorder secondary to her service-connected disabilities, after having first determined that new and material evidence was submitted to reopen this previously denied claim for a de novo review.


FINDINGS OF FACT

In May 2012, during the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, the VA received confirmation from the Social Security Administration (SSA) that the appellant died in May 2012.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As relevant, the current appeal was in appellate status and certified and transferred to the custody of the Board in March 2011.  Unfortunately, the appellant died during the pendency of the appeal.  In May 2012, the VA confirmed through inquiry with the SSA that the Veteran had died in May 2012.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The present appeal is dismissed.



		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


